DETAILED ACTION
This Office Action is in response to the amendment filed 9/27/2021.  Claims 1-22 are pending in this application.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  Specifically, the claimed invention is practically applied to a particular processor by reciting packed source registers, multiplier circuitry, adder circuitry, and accumulator circuitry which writes an accumulated plurality of packed unsigned words or a maximum value to a first quadword position in a destination register and which writes another accumulated plurality of packed unsigned words or the maximum value to a second quadword position in the destination register.  The corresponding rejection has been withdrawn. 
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the prior art fails to teach accumulating the first result with a first accumulated result comprising a third plurality of packed unsigned words, and accumulating the second result with a second accumulated result comprising a fourth plurality of packed unsigned words, the accumulation circuitry to write the third plurality of packed unsigned words or a maximum value to a first quadword position in a destination register and to write the fourth plurality of packed unsigned words or the maximum value to a second quadword position in the destination register.  The corresponding rejection has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182